Exhibit 10.2

AMENDMENT, dated as of October 10, 2018, to the ISDA Master Agreement, dated as
of July 12, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), between JPMORGAN CHASE BANK, N.A. (“Party A”) and
CAMBRIDGE MASTER FUND L.P. (“Party B”).

1.    Amendments to Agreement. Party A and Party B hereby agree to amend the
Agreement as follows, effective as of October 1, 2018:

a.    Part 1(7)(a) of the Schedule to the Agreement is amended by deleting it in
its entirety and replacing it with the following:

(a)    Investment Manager. Ceres Managed Futures LLC (“CMF”) or Mesirow
Financial International UK, Limited (the “Investment Manager”) ceases to have
authority over the trading and investment activities of Party B (including,
without limitation, the authority to enter into Transactions, execute
Confirmations, exercise all rights of Party B in respect of Transactions, and
make payments under this Agreement on behalf of Party B) and if Party A
reasonably determines that such action has had, or will have, a material adverse
effect on the ability of Party B to perform its obligations under this
Agreement; provided, that the termination of the authority of the Investment
Manager shall not constitute an Additional Termination Event if (i) the
Investment Manager is replaced with another investment manager (“Replacement
Investment Manager”) selected by CMF in its reasonable discretion; provided,
further, that (x) any such Replacement Investment Manager shall be selected by
CMF with reasonable care and diligence and (y) Party A must consent to such
Replacement Investment Manager, which consent shall not be unreasonably withheld
by Party A or (ii) CMF itself is the sole Investment Manager with sole authority
over the trading and investment activities of Party B. Any reference to
“Investment Manager” herein, in the event the Investment Manager is replaced
with a Replacement Investment Manager, shall be deemed to refer to any such
Replacement Investment Manager.

b.    Part 4(9) of the Schedule to the Agreement is amended by deleting it in
its entirety and replacing it with the following:

(9)    “Affiliate” will have the meaning specified in Section 14 of this
Agreement; provided, however, that with respect to Party B, Affiliate shall
exclude Mesirow Financial International UK, Limited.

c.    Part 6(4)(a)(i) of the Schedule to the Agreement is amended by deleting it
in its entirety and replacing it with the following:

(i) input (each such input, a “Transaction Message”) onto a JPM Website the
material economic terms of one or more Relevant Transactions that (x) Party B
has entered into directly with Party A or (y) Party B has entered into with an
executing dealer (as identified in accordance with subsection (c) immediately
below) pursuant to a Foreign Exchange and Bullion Authorization Agreement among
Party A, Mesirow Financial International UK, Limited, and Party B (as amended or
supplemented from time to time, the “Authorization Agreement”) under, and
subject to the terms and conditions of, which Party B has been authorized to
enter into such a transaction on behalf of Party A; or



--------------------------------------------------------------------------------

2.    Miscellaneous.

a.    All capitalized terms used herein which are not defined herein shall have
the meanings set forth therefor in the Agreement. All references in the
Agreement to the “Agreement” shall refer to the Agreement as defined therein, as
amended by this Amendment.

b.    Except as specifically amended hereby, the Agreement shall continue in
full force and effect and nothing contained herein shall be construed as a
waiver or modification of existing rights under the Agreement, except as such
rights are expressly modified hereby.

c.    This Amendment may be executed in counterparts by the parties hereto, each
of which when so executed shall be an original, but all such counterparts shall
together constitute one and the same instrument.

d.    This Amendment shall be governed by, and construed in accordance with the
law specified as the Governing Law in the Schedule to the Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

JPMORGAN CHASE BANK, N.A.      CAMBRIDGE MASTER FUND L.P.          By:   Ceres
Managed Futures LLC By:   /s/ John M. DeAngelis      By:   /s/ Patrick T. Egan  
Name:   John M. DeAngelis        Name:   Patrick T. Egan   Title:  

Vice President

JPMorgan Chase Bank, N.A.

       Title:  

President

Ceres Managed Futures LLC

 

2